Given, J.
The pleadings show that appellee asks to recover the possession or value of a certain gray mare, alleged to be of the valué of seventy-five dollars, by virtue of a certain chattel mortgage. The petition shows the execution by one Irwin of several promissory notes at different times, and chattel mortgages upon the mare ini question to secure the same, and that said notes and mortgages were for the same debt and renewals of the one originally given. The answer shows *758that a mortgage was executed to the defendant upon the same property prior to the one under which plaintiff claims, but subsequent to the one of which he alleges it was a renewal. Defendant claims that the latter mortgage was not a renewal, but to secure a new and different debt. The contention is as to the priority of these mortgages. The amount in controversy, as shown by the pleadings, does not exceed one hundred dollars, and the case does not involve any interest in real property, and is, therefore, not appealable except upon certificate of the trial judge. Code, sec. 3173. No certificate having been granted by the trial judge, the appeal must be dismissed. Dismissed.